Citation Nr: 0713808	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals, low back injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980 and from July 1983 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The rating decision continued a 40 percent disability 
evaluation for lumbosacral radiculopathy and denied 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 letter to a congressman the veteran 
indicated that he had applied for Social Security 
Administration disability benefits and been denied, but that 
he was in the process of appealing that determination.  The 
claims folder contains no records from the Social Security 
Administration.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  38 U.S.C. § 5103A(b)(1), (2) 
(West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

The veteran's only service connected disability is 
lumbosacral radiculopathy, currently rated 40 percent 
disabling.  He does not meet the percentage requirements for 
TDIU.  38 C.F.R. § 4.16(b) (2006).  The veteran's 
representative has essentially contended that the veteran is 
entitled to TDIU on an extraschedular basis under 38 C.F.R. 
§ 4.16(b) (2006).  The Board cannot award such a rating in 
the first instance.  Where there is plausible evidence that a 
claimant seeking extraschedular TDIU is unable to secure or 
follow a substantially gainful occupation and there is no 
affirmative evidence to the contrary, the Board is required 
to remand the claim for referral to the appropriate first 
line authority to consider entitlement on an extraschedular 
basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

In May 2004 a VA examiner concluded that the veteran had 
severe disability of the low back, as well as a severe 
disability of the cervical spine.  The examiner also 
concluded that the veteran was in no position to resume his 
usual employment or any employment that involved any amount 
of physical exertion or lifting of heavy objects.  

In June 2004, Dr. Gordon Costock stated that the veteran was 
permanently disabled because of his lumbar back disability.  

The veteran's last employer reported that he was terminated 
after being on medical leave.  Service department records 
show that the veteran had been unable to participate in 
drills since 2003, and that a medical board had referred his 
case to a physical evaluation board based in part on findings 
of lumbar spine disability.  The veteran has since reported 
that he was terminated from service.

This case meets the Bowling criteria for referral for 
consideration of an extraschedular rating.  The veteran's 
representative has also claimed entitlement to an increased 
rating for the low back disability on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2006).  Inasmuch as his TDIU 
claim meets the criteria for referral under 38 C.F.R. 
§ 4.16(b), referral for extraschedular consideration of the 
increased rating is also warranted.  Cox v. Nicholson, 20 
Vet. App. 563,572-3 (2007).

VA is also required to seek the outstanding records 
pertaining to the veteran's termination from service with his 
army reserve unit.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain all decisions 
and any medical records relied upon in 
making those decisions in connection with 
the veteran's claim for disability 
benefits.

2.  Obtain records from the service 
department pertaining to the veteran's 
termination from service with his army 
reserve unit.  These should include the 
proceedings of the Physical Evaluation 
Board.
 
3.  After the above development is 
completed, readjudicate the claims for 
entitlement to increased evaluation for a 
low back disability.  If the claim 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

4.  If the maximum rating has not been 
awarded for the service connected back 
disability, the claim for increased 
rating for that disability should be 
referred to the appropriate first line 
authority for consideration of an 
extraschedular rating in accordance with 
38 C.F.R. § 3.321(b).

5.  If after readjudicating the claims, 
the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a); 
refer the TDIU claim to the Director of 
VA's Compensation and Pension Service for 
consideration of an extraschedular TDIU 
in accordance with 38 C.F.R. § 4.16(b).  

6.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

